DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Elliot J. Mason on 07/26/2022.

The application has been amended as follows: 
(Currently Amended) An integrated circuit comprising:
at least a first processor core executing instructions in a pipeline, wherein the pipeline includes one or more stages in a front-end portion of the pipeline and a plurality of stages in a back-end portion of the pipeline, the front-end portion including a stage that speculatively issues at least some instructions out-of-order with respect to a program order and prevents speculative out-of-order issuance of all store instructions issued at the front-end portion, and the back-end portion including one or more stages that access a processor memory system; 
front-end control circuitry configured to manage execution of instructions based on information available in the front-end portion; and
back-end control circuitry configured to manage execution of instructions based on information available in the back-end portion,
wherein managing execution of a first memory barrier instruction includes:
the front-end control circuitry issuing store instructions in-order with respect to other store instructions and with respect to load instructions that are designated to be issued in-order while allowing speculative out-of-order issuance of other load instructions,
the back-end control circuitry providing information accessible to the front-end control circuitry indicating that one or more particular memory instructions have completed handling by the processor memory system,
the front-end control circuitry identifying one or more load instructions that were issued before the first memory barrier instruction was issued and are ordered after the first memory barrier instruction in the program order, and 
the front-end control circuitry causing at least one of the identified load instructions to be reissued after the first memory barrier instruction has been issued.
(Original) The integrated circuit of claim 1, wherein causing at least one of the identified load instructions to be reissued after the first memory barrier instruction has been issued includes causing all of the identified load instructions to be reissued after the first memory barrier instruction has been issued.
(Currently Amended) The integrated circuit of claim 1, wherein causing at least one of the identified load instructions to be reissued after the first memory barrier instruction has been issued comprises causing one or more selected load instructions of the identified load instructions to be reissued after the first memory barrier instruction has been issued, where a particular selected load instruction includes any load instruction that includes a target address that matches an address associated with an invalidation instruction that was issued before the first memory barrier instruction and after the particular selected load instruction.
(Previously Presented) The integrated circuit of claim 3, wherein the invalidation instruction is received by the first processor core from a second processor core that is included in the integrated circuit in communication with the first processor core.
(Original) The integrated circuit of claim 1, wherein the one or more particular memory instructions include all store instructions that: (1) are ordered before the first memory barrier instruction in the program order, and (2) had not completed handling by the processor memory system when the first memory barrier instruction was received by the front-end control circuitry. 
(Currently Amended) The integrated circuit of claim 1, wherein managing execution of the first memory barrier instruction further includes, by the front-end control circuitry: (1) determining that all instructions ordered before the first memory barrier instruction in the program order have completed execution, (2) committing, in the program order, all instructions ordered before the first memory barrier instruction in the program order, and (3) committing the first memory barrier instruction.
(Original) The integrated circuit of claim 1, wherein managing execution of the first memory barrier instruction further includes preventing speculative out-of-order issuance of input/output (I/O) load instructions by the stage that speculatively issues at least some instructions out-of-order.
(Original) The integrated circuit of claim 1, wherein the processor memory system further includes: a write buffer for initiating execution of store instructions, and a data cache for initiating execution of load instructions.
(Previously Presented) The integrated circuit of claim 8, wherein the information indicating that one or more particular memory instructions have completed handling by the processor memory system includes: information indicating that one or more particular store instructions have been sent to the write buffer, and results of one or more particular load instructions from the data cache or indication that one or more particular load instructions resulted in a miss in the data cache.
(Previously Presented) The integrated circuit of claim 1, wherein the front-end control circuitry maintains ordering information used to identify the one or more load instructions in storage accessible to the front-end control circuitry that is separate from decode circuitry in the front-end portion that stores decoded instructions in an issue queue.
(Previously Presented) The integrated circuit of claim 10, wherein the ordering information is stored in a ring-based data structure.
(Currently Amended) A method comprising:
executing instructions in a pipeline of at least a first processor core, wherein the pipeline includes one or more stages in a front-end portion of the pipeline and a plurality of stages in a back-end portion of the pipeline, the front-end portion including a stage that speculatively issues at least some instructions out-of-order with respect to a program order and prevents speculative out-of-order issuance of all store instructions issued at the front-end portion, and the back-end portion including one or more stages that access a processor memory system; 
managing execution of instructions, in front-end control circuitry, based on information available in the front-end portion; and
managing execution of instructions, in back-end control circuitry, based on information available in the back-end portion,
wherein managing execution of a first memory barrier instruction includes:
the front-end control circuitry issuing store instructions in-order with respect to other store instructions and with respect to load instructions that are designated to be issued in-order while allowing speculative out-of-order issuance of other load instructions,
the back-end control circuitry providing information accessible to the front-end control circuitry indicating that one or more particular memory instructions have completed handling by the processor memory system,
the front-end control circuitry identifying one or more load instructions that were issued before the first memory barrier instruction was issued and are ordered after the first memory barrier instruction in the program order, and 
the front-end control circuitry causing at least one of the identified load instructions to be reissued after the first memory barrier instruction has been issued.
(Original) The method of claim 12, wherein causing at least one of the identified load instructions to be reissued after the first memory barrier instruction has been issued includes causing all of the identified load instructions to be reissued after the first memory barrier instruction has been issued.
(Currently Amended) The method of claim 12, wherein causing at least one of the identified load instructions to be reissued after the first memory barrier instruction has been issued comprises causing one or more selected load instructions of the identified load instructions to be reissued after the first memory barrier instruction has been issued, where a particular selected load instruction includes any load instruction that includes a target address that matches an address associated with an invalidation instruction that was issued before the first memory barrier instruction and after the particular selected load instruction.
(Previously Presented) The method of claim 14, wherein the invalidation instruction is received by the first processor core from a second processor core that is included in the integrated circuit in communication with the first processor core.
(Original) The method of claim 12, wherein the one or more particular memory instructions include all store instructions that: (1) are ordered before the first memory barrier instruction in the program order, and (2) had not completed handling by the processor memory system when the first memory barrier instruction was received by the front-end control circuitry. 
(Currently Amended) The method of claim 12, wherein managing execution of the first memory barrier instruction further includes, by the front-end control circuitry: (1) determining that all instructions ordered before the first memory barrier instruction in the program order have completed execution, (2) committing, in the program order, all instructions ordered before the first memory barrier instruction in the program order, and (3) committing the first memory barrier instruction.
(Original) The method of claim 12, wherein managing execution of the first memory barrier instruction further includes preventing speculative out-of-order issuance of input/output (I/O) load instructions by the stage that speculatively issues at least some instructions out-of-order.
(Original) The method of claim 12, wherein the processor memory system further includes: a write buffer for initiating execution of store instructions, and a data cache for initiating execution of load instructions.
(Previously Presented) The method of claim 19, wherein the information indicating that one or more particular memory instructions have completed handling by the processor memory system includes: information indicating that one or more particular store instructions have been sent to the write buffer, and results of one or more particular load instructions from the data cache or indication that one or more particular load instructions resulted in a miss in the data cache.
(Previously Presented) The method of claim 12, wherein the front-end control circuitry maintains the ordering information used to identify the one or more load instructions in storage accessible to the front-end control circuitry that is separate from decode circuitry in the front-end portion that stores decoded instructions in an issue queue.
(Previously Presented) The method of claim 21, wherein the ordering information is stored in a ring-based data structure.

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, a front-end portion of a pipeline that issues all store instructions in-order while allowing load instructions to be issued in-order and out-of-order, where front-end control circuitry identifies load instructions that were issued before a memory barrier instruction and are ordered after the memory barrier instruction and the front-end control circuitry causes the identified load instructions to be reissued after the memory barrier instruction has been issued, as required by claims 1 and 12. 
The closest prior art of record was found to be US 5,615,350 (Hesson) which teaches load and store instructions in-order when a store violation is predicted, see col 4 lines 17-29, and reissuing a load instruction that runs ahead of a store barrier after the store barrier has been issued, see col 5 lines 40-53 and col 7 lines 15-23. However, since Hesson only prevents out-of-order issuance of store instructions when a store violation is predicted and issues store instruction out-of-order otherwise, Hesson does not teach a front-end portion that prevents speculative out-of-order issuance of all store instructions issued at the front-end portion as required by claims 1 and 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182